OPINION
By THE COURT.
Submitted on motion by the appellees for an order dismissing the appeal herein filed on November 13,1947, for the reason that no appeal bond has been filed as required by §12223-6 GC, and the time for such filing has expired. This section provides that no appeal on questions of law and fact shall be effective unless the order or decree is superseded by a bond. The ap*576peal on law and fact will therefore be dismissed but the same will be retained upon questions of law as required by §12223-22 GC, which provides that when the appeal cannot be had on law and fact the appeal shall not be dismissed but shall stand for hearing on questions of law. The appellant will be given thirty days from the date of the entry journalizing this opinion for the filing of the bill of exceptions, assignments of error and brief.
WISEMAN, PJ, MILLER and HORNBECK, JJ, concur.
MOTION FOR ORDER MODIFYING THE ENTRY
Decided April 9, 1948.
By THE COURT.
Submitted upon motion by the appellant for an order modifying the entry heretofore filed on March 3,1948, by striking therefrom the words “Bill of Exceptions”. The appellant is urging that a bill of exceptions is not necessary to exemplify the errors complained of; that there was no evidence produced in the trial and that the sole question to be decided is raised squarely by the pleadings. Such being the case it is obvious that a bill of exceptions is not necessary, and the motion will be sustained. It is never necessary that a bill of exceptiqns be filed when the errors complained of are to be found in the record. The leave to file bill of exceptions was granted to the appellant for his protection and in case that a bill was necessary, and it was not to be regarded as mandatory. The motion is sustained.
WISEMAN, PJ, MILLER and HORNBECK, JJ., concur.